Name: Commission Regulation (EC) No 812/1999 of 19 April 1999 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: industrial structures and policy;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities20. 4. 1999 L 103/5 COMMISSION REGULATION (EC) No 812/1999 of 19 April 1999 amending Regulation (EEC) No 1102/89 laying down certain measures for imple- menting Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1101/89 of 27 April 1989 on structural improvements in inland waterway transport (1), as last amended by Commission Regulation (EC) No 742/98 (2), and in particular Articles 6 and 10(3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 1102/89 of 27 April 1989 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway trans- port (3), as last amended by Regulation (EC) No 2433/ 97 (4), the Commission establishes the practical arrange- ments for implementing these scrapping schemes; Whereas the objective of reducing overcapacity in the tanker fleet has been attained with the financial resources available; whereas there is no longer any justification for maintaining the annual contribution by the trade for tanker vessels in 1999; whereas, consequently, the contri- bution for tanker vessles is abolished for 1999 and may be refunded; Whereas Commission Regulation (EEC) No 3690/92 (5) added Article 6(6)(a) and (b) introducing a permanent scrapping scheme based on a quarterly list of applications for scrapping premiums; Whereas to enable the surplus funds from the structural improvement schemes to be placed in the reserve fund set up by Council Regulation (EC) No 718/1999 of 29 March 1999 on a Community fleet capacity policy to promote inland waterway transport (6), submission of new applica- tions for scrapping premiums under Article 6(6)(a) and (b) must remain suspended until Regulation (EEC) No 1101/ 89 expires; whereas the quarterly mechanism for applying for premiums from the Scrapping Funds, as provided for in Article 6(6)(a) and (b) of Regulation (EEC) No 1102/89, as amended, therefore remains suspended until the above- mentioned Regulation expires; Whereas the Member States and the Group of Experts on Structural Improvements in Inland Waterway Transport set up under Article 12 of Regulation (EEC) No 1102/89 have been consulted on the proposed amendments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1102/89 is hereby amended as follows: 1. the following paragraph 4 is added to Article 3: 4. For 1999 the rates of the annual contributions for tanker vessels referred to in paragraph 1 shall be set at zero and the 1999 annual contributions for tanker vessels shall be refunded by the Scrapping Funds for these vessels.'; 2. for 1999, paragraph 6 of Article 6 shall be deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1999. For the Commission Neil KINNOCK Member of the Commission (1) OJ L 116, 28.4.1989, p. 25. (2) OJ L 103, 3.4.1998, p. 3. (3) OJ L 116, 28.4.1989, p. 30. (4) OJ L 337, 9.12.1997, p. 10. (5) OJ L 374, 22.12.1992, p. 22. (6) OJ L 90, 2.4.1999, p. 1.